


Exhibit 10.21

 

AMENDMENT NO. 1

 

TO

 

THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BY AND BETWEEN

THE RYLAND GROUP, INC. AND R. CHAD DREIER.

 

The Ryland Group, Inc. (the “Company”) and R. Chad Dreier (the “Executive”) wish
to amend the Employment Agreement originally dated as of July 1, 2002, and
subsequently amended and restated as of April 20, 2005, in order to comply with
the final Regulations issued under Internal Revenue Code section 409A.

 

Accordingly, the Agreement is amended as follows, effective January 1, 2005:

 

1.                                       Section 5.5(e) is amended by adding the
following sentence to the end of that Section:

 

“The Executive must be employed on each cash dividend equivalent payment date
with respect to Common Stock to receive the cash dividend equivalent payment
described in this Section.”

 

2.                                       The third sentence of Section 6.3 is
amended in its entirety, as follows:

 

“The Company shall pay the Executive his Base Salary through the effective date
of termination and shall pay all benefits to which the Executive has a vested
right at that time in accordance with the terms of the plan, document or
agreement governing such benefits.”

 

3.                                       Section 6.4 is amended in its entirety
as follows:

 

“6.4                         Termination by the Company Without Cause.  The
Board of Directors may terminate the Executive’s employment for reasons other
than death, Disability, Retirement or for Cause (as defined in Section 6.5) by
notifying the Executive in writing at least sixty (60) days prior to the
effective date of termination.  Upon the expiration of this sixty (60) day
period, the termination by the Company is effective.  Within thirty (30) days
after the date of termination, unless Section 6.9 is applicable to this payment,
the Company shall pay to the Executive a lump sum cash payment equal to the
greater of (a) the aggregate amount of Base Salary as then in effect, payable
for the remaining term of this Agreement, or (b) the aggregate amount of
twenty-four (24) months of the Base Salary as in effect prior to the date of
notice of termination.  Also, within thirty (30) days after the date of
termination, unless Section 6.9 is applicable to this payment, the Company shall
pay to the Executive a lump sum cash payment equal to the value coverage under
the Company’s life, medical, dental, vision, AD&D, prescription drug and long
term disability insurance for a period equal to the greater of (a) the remaining
term of this Agreement, or (b) twenty-four (24) months; provided however, all or

 

1


 

a portion of this payment shall be forfeited to the extent the Executive
otherwise has coverage for such benefits.  The Company shall also pay the
Executive a Bonus for the year in which termination occurs equal to the Bonus
paid or payable in respect of the fiscal year prior to the year in which
termination occurs multiplied by the number of fiscal years within the remaining
term of this Agreement (including the fiscal year in which the termination
occurs).  This Bonus payment shall be paid within thirty (30) days after the
date of termination, unless Section 6.9 is applicable to this payment.  The
Company shall also pay to the Executive all benefits to which the Executive has
a vested right at the time of termination, as well as the SERP Benefit and the
SERP II Benefit, in accordance with the terms of the plans, documents or
agreements governing those benefits.  The Executive shall be fully vested in the
grant of Stock Units pursuant to Section 5.5 of this Agreement and shall be
fully vested in any prior year awards that remain unvested or any awards made
for the fiscal year in which termination occurs under the TRG Incentive Plan or
any successor plan.  All vested awards under any equity incentive or other
incentive programs shall be paid in accordance with the terms of the governing
plan or program, notwithstanding any provision of the governing plan or program
calling for forfeiture of benefits upon termination.”

 

4.                                       The third sentence of Section 6.8 is
amended in its entirety, as follows:

 

“The Company shall pay the Executive his Base Salary through the effective date
of termination and shall pay all benefits to which the Executive has a vested
right at that time in accordance with the terms of the plan, document or
agreement governing such benefits.”

 

5.                                       Section 6.9 is amended in its entirety,
as follows:

 

“6.9                         Delay of Payment Pursuant to Section 409A.  Should
any of the payments made to the Executive in accordance with Section 6
(including Section 6.7) of this Agreement be determined to be payments from a
nonqualified deferred compensation plan, as defined by Section 409A of the
Internal Revenue Code of 1986 as amended (the “Code”) (e.g., payments for
termination for Good Reason pursuant to Section 6.6), these payments will be
made on the date that is six (6) months from the Executive’s date of “Separation
from Service”.  For purposes of this Section 6, a “Separation from Service”
means an anticipated permanent reduction in the level of bona fide services to
twenty percent (20%) or less of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period.

 

Also, should any of the payments to be made to the Executive in accordance with
Section 6 of this Agreement be determined to be an acceleration of payment from
a nonqualified deferred compensation plan in violation of Code section 409A
(e.g., any bonus payable pursuant to a nonqualified deferred compensation plan,
as defined by Section 409A of the Code), such payment shall not be made  until

 

2


 

the date determined in accordance with the terms of the plan, document or
agreement governing such deferred compensation.

 

6.                                       Section 7.1(b) is amended by deleting
the last two sentences from that Section.

 

7.                                       Section 7.1(c) is amended in its
entirety, as follows:

 

“(c)                            Insurance and Other Special Benefits.  The
Executive’s participation in the life, medical, dental, vision, AD&D,
prescription drug, long term disability and executive medical reimbursement
program, as provided to the Executive prior to the Change of Control, shall be
continued or equivalent benefits provided by the Company or any successor
corporation or affiliate of the successor corporation (the “Responsible
Company”) at no cost to the Executive for a period of three (3) years from the
date of the Change of Control.  The benefits provided during one year shall not
affect the benefits available to the Executive in any other year.  The right to
benefits under this Section is not subject to liquidation or exchange for
another benefit.

 

Also, within thirty (30) days of a Change of Control, the Responsible Company
shall pay to the Executive a lump sum cash payment equal to the value coverage
for a period of three years under the Company’s supplemental early retirement
plan (other than SERP or SERP II), executive life insurance program, personal
health services allowance and health club benefits programs.”

 

8.                                       Section 7.1(d) is amended by adding the
following language to the end of that Section:

 

“Any reimbursement of relocation expenses under this Section shall be made on or
before the last day of the year following the year in which the expense is
incurred.  The amount of expenses eligible for reimbursement during a year shall
not affect the expenses eligible for reimbursement in any other year.  The right
to reimbursement for relocation expenses under this Section is not subject to
liquidation or exchange for another benefit.  All reimbursements of taxes
payable on the reimbursed amounts shall be paid by the last day of the calendar
year following the year in which the Executive remits the related tax payment.”

 

9.                                       Section 7.1(e) is amended in its
entirety, as follows:

 

“(e)                            Stock Rights.  All stock options, stock units,
stock appreciation rights, stock purchase rights, restricted stock rights and
any similar rights which the Executive holds shall become fully vested, and, to
the extent permitted by, or exempt from, Code section 409A, be exercisable on
the date of the Change of Control.”

 

10.                                 Section 7.1(f) is amended by adding the
following language to the end of that Section:

 

“If the Executive wishes to receive the cash payment in lieu of the
reimbursements, as provided above, the Executive must make an irrevocable
election for such cash payment

 

3


 

by December 31, 2008.  As of the date the Executive’s election is submitted to
the Company, the option not selected by the Executive shall be deleted from the
Agreement.

 

Any cash payment under this Section shall be made on (or within 30 days after)
the date of Change of Control.

 

Any reimbursement of outplacement services expenses under this Section shall be
made on or before the last day of the year following the year in which the
expense is incurred.  The amount of expenses eligible for reimbursement during a
year shall not affect the expenses eligible for reimbursement in any other
year.  The right to reimbursement for relocation expenses under this Section is
not subject to liquidation or exchange for another benefit.  All reimbursements
of taxes payable on the reimbursed amounts shall be paid by the last day of the
calendar year following the year in which the Executive remits the related tax
payment.”

 

11.                                 Section 7.3 is amended by adding a new
paragraph (e), as follows:

 

“(e)                          Timing of Payments to the Executive. 
Notwithstanding anything to the contrary in the preceding, any gross-up payment
will be made by the end of the year next following the year in which the
Executive remits the related taxes. In addition, with respect to the
reimbursement of expenses incurred due to a tax audit or litigation addressing
the existence or amount of a tax liability, payment will be made by the end of
the year following the year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of the year following the
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation.”

 

12.                                 Section 11 is amended by adding the
following language to the end of that Section:

 

“The Executive shall be entitled to reimbursement of the fees and expenses
described under this Section during the period commencing on the effective date
of this Agreement and ending on his death.  Any reimbursement of fees and
expenses under this Section shall be made on or before the last day of the year
following the year in which the expense is incurred.  The amount of fees and
expenses eligible for reimbursement during a year shall not affect the expenses
eligible for reimbursement in any other year.  The right to reimbursement under
this Section is not subject to liquidation or exchange for another benefit.”

 

4


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

 

THE RYLAND GROUP, INC.

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Robert E. Mellor, Chairman

 

R. Chad Dreier

 

 

Compensation Committee of the

 

 

 

 

Board of Directors

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Robert J. Cunnion III,

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Timothy J. Geckle,

 

 

 

 

Secretary

 

 

 

 

5
